Citation Nr: 9921760	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for headaches 
currently evaluated as 30 percent disabling. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran has documented active service January 1981 to 
September 1984 and his DD Form 214 lists over three more 
years of active service.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The issue of entitlement to an increased rating for headaches 
is the subject of the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in March 1987, the RO denied the 
appellant's claim of entitlement to service-connection for a 
back condition.  He was notified of the decision by letter 
dated in April 1987, but a timely appeal was not received.  

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for a back condition is not new and material.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991 & Supp. 1996); 
38 C.F.R. § 3.156(a) (1998).

2.  The March 1987 rating decision denying service connection 
for a back condition is final and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991); 38 C.F.R. 
3.104(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for service connection for a back 
condition was denied by rating decision dated in March 1987.  
Although the veteran was notified, he did not appeal the 
decision.  Therefore, the RO's decision of March 1987 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
20.1100.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  Thus, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203, 206 (1999).  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which stated that "new" evidence was "material" if 
it raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change); Elkins v. West, 12 Vet. App. 209, 218 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence of record at the time of the 1987 RO decision 
included the veteran's service medical records, reflecting 
treatment for low back strain in October 1978, October 1979, 
and July 1982; and a January 1987 VA examination report with 
a diagnosis of mild lumbar paraspinal muscle strain.  

Service connection for a back condition was denied by rating 
decision dated in March 1987 because the service medical 
records revealed episodes of back pain that had resolved and 
because there was no continuity of symptomatology since the 
veteran's separation from active service.  The veteran was 
notified of the decision by letter dated in April 1987 but he 
did not appeal.

Evidence submitted since the March 1987 rating decision 
includes VA treatment records dated from January 1985 to June 
1993 that are negative for complaints, symptoms or findings 
regarding a back condition; a June 1993 VA hospitalization  
report for treatment of an unrelated disorder; a November 
1993 VA neurological examination report that has no mention 
of a back condition.  In June 1997, the veteran was seen for 
complaints of lower back pain.  Motrin was prescribed.  
During a September 1997 orthopedic examination of the 
cervical and lumbar spine,  straight leg raising produced 
sharp pain in the leg and the lower and middle portions of 
the spine.  The examiner stated that this was positive for a 
herniated nucleus pulposus.  The diagnosis was bulging of 
disc at L3-L4 with facet arthropathy and ligamentum laxity 
and spinal stenosis.  Left paracentral herniated nucleus 
pulposus at the L4-L5 area and right paracentral herniated 
nucleus pulposus and spinal stenosis at L5-S1.  A referral to 
a neurosurgeon was planned.  The report did not include an 
opinion regarding the etiology of the veteran's back 
conditions.  

A September 1997 neurological examination , September 1997 X-
ray reports of the cervical spine, and an October 1997 
computerized tomography (CT) scan made no reference to the 
veteran's low back.  A June 1998 neurosurgical clinic note 
states that the veteran was being seen for chronic low back 
pain associated with a herniated disc in the L4-L5 area and 
significant spinal stenosis.  The veteran's gait was normal 
and he could tandem and heel and toe walk. 

A letter dated in March 1998 from the veteran's supervisor 
concerns his service-connected migraine headaches.  

Analysis

The evidence submitted since the March 1987 rating decision 
included VA treatment records and examination reports that 
are new, in that they were not before the RO in March 1987.  
However, none of the treatment records concern a back 
condition and none of the examination reports contain a 
medical opinion that relates the veteran's back condition to 
his active service.  

Although the veteran asserts that his back condition was 
caused by active service, he has submitted no medical 
evidence to substantiate his claim.  While the veteran is 
competent to provide an account of his symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  None of the medical evidence 
submitted since the March 1987 rating action links the 
veteran's back condition to his active service.  

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for a back condition, thus, the 
claim is not reopened.


REMAND

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1997).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Therefore, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (1997).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The most recent VA medical record pertaining to the veteran's 
service-connected migraine headaches is the June 1998 
neurological examination report.  

A letter dated in March 1998 from the veteran's manager 
states that the veteran has come to him on many occasions due 
to severe headaches.  On those occasions the manager has let 
him lie down until the pain subsides.  In February 1998 the 
veteran was in such pain that his eyes were tearing.  

The veteran's March 1998 notice of disagreement states that 
he has had to miss excessive time from his VA job and that he 
was close to losing his job due to absenteeism and lack of 
sick and annual leave.  He added that he has had to lie down 
for a few hours while at work due to his headaches.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's migraine headaches not 
already part of the claims file from June 
1998 to present.

2.  The RO should obtain the veteran's 
leave records and a statement from his 
personnel officer setting out how much 
leave the veteran has taken due to his 
service-connected headaches and copies of 
any correspondence concerning excessive 
amounts of leave.  The RO should 
ascertain if there is any evidence that 
the veteran was approved to receive leave 
donations.  

3.  The RO should request that the 
veteran's supervisor to submit a 
statement that sets out specifically how 
often the veteran has had headaches that 
required him to stop working or that kept 
him from coming in to work.  

4.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the severity and extent of his 
headaches.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitation of activity 
imposed by the disabling condition, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  The claims file, including a 
copy of the REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.


After completion of the above development, the veteran's 
claim should be further reviewed.  If the determination is 
adverse, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until he 
receives further notice.
The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



